Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 01/06/2022 in which claims 01-16 and 18-22 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Matthew A. Poulsen on 01/21/2022.
The application has been amended as follows:
In claim 20, Line 1 “The metrology method of claim 17, where the third” 
Has been changed to – “The metrology method of claim 16, where the third”

Allowable Subject Matter
Claims 1-16 and 18-22 are Allowed.

As for claim 1, none of the prior arts alone or in combination discloses an overlay metrology target comprising a set of device features on a first layer of a sample, wherein at least a portion of the set of device features is periodic with a device period;
a first set of target features on a second layer of the sample and overlapping the set of device features, wherein the first set of target features is periodic with a first measurement period, wherein the first measurement period is selected to provide a first set of Moiré fringes visible by a detector when the target is imaged by the detector; and
a second set of target features on the second layer of the sample and overlapping the set of device features, wherein the second set of target features is periodic with a second measurement period, wherein the second measurement period is selected to provide a second set of Moiré fringes visible by the detector when the target is imaged by the detector, wherein relative positions of the first set of Moiré fringes and the second set of Moiré fringes are indicative of overlay error between the first layer of the sample and the second layer of the sample; and
a second set of device features on a third layer of the sample, wherein at least a portion of the second set of device features is periodic with the device period;
a third set of target features on a fourth layer of the sample and overlapping the second set of device features, wherein the third set of target features is periodic with a third measurement period, wherein the third measurement period is selected to provide a third set of Moiré fringes visible by the detector when the target is imaged by the detector; and

As for claim 9, none of the prior arts alone or in combination discloses an overlay metrology system comprising an illumination source to illuminate a sample, wherein the sample includes an overlay target comprising:
a set of device features on a first layer of the sample, wherein at least a portion of the set of device features is periodic with a device period;
a first set of target features on a second layer of the sample and overlapping the set of device features, wherein the first set of target features is periodic with a first measurement period; and
a second set of target features on the second layer of the sample and overlapping the set of device features, wherein the second set of target features is periodic with a second measurement period;
a second set of device features on a third layer of the sample, wherein at least a portion of the second set of device features is periodic with the device period;
a third set of target features on a fourth layer of the sample and overlapping the second set of device features, wherein the third set of target features is periodic with a third measurement period, wherein the third measurement period is selected to provide 
a fourth set of target features on the fourth layer of the sample and overlapping the second set of device features, wherein the fourth set of target features is periodic with a fourth measurement period, wherein the fourth measurement period is selected to provide a fourth set of Moiré fringes visible by the detector when the target is imaged by the detector;
a detector configured to image the overlay target when illuminated by the illumination source, wherein the first measurement period is selected to provide a first set of Moiré fringes visible by the detector when the target is imaged by the detector, and the second measurement period is selected to provide a second set of Moiré fringes visible by the detector when the target is imaged by the detector; and
a controller communicatively coupled with the detector, the controller including one or more processors configured to execute program instructions causing the one or more processors to receive an image of the overlay target; measure relative positions of the first Moiré fringe and the second Moiré fringe in the image as an apparent overlay error; and 
determine an overlay error between the first layer of the sample and the second layer of the sample by adjusting the apparent overlay error by Moiré gain factors associated with the device period, the first measurement period, and the second measurement period.
As for claim 16, none of the prior arts alone or in combination discloses an overlay metrology method comprising fabricating a set of device features on a first layer of a sample, wherein at least a portion of the set of device features is periodic with a device period;
fabricating a first set of target features on a second layer of the sample and overlapping the set of device features, wherein the first set of target features is periodic with a first measurement period, wherein the first measurement period is selected to provide a first set of Moiré fringes visible by a detector when the target is imaged by the detector; and
fabricating a second set of target features on the second layer of the sample and overlapping the set of device features, wherein the second set of target features is periodic with a second measurement period, wherein the second measurement period is selected to provide a second set of Moiré fringes visible by the detector when the target is imaged by the detector;
fabricating a second set of device features on a third layer of the sample, wherein at least a portion of the second set of device features is periodic with the device period;
fabricating a third set of target features on a fourth layer of the sample and overlapping the second set of device features, wherein the third set of target features is periodic with a third measurement period, wherein the third measurement period is selected to provide a third set of Moiré fringes visible by the detector when the target is imaged by the detector; and

As for claim 22, none of the prior arts alone or in combination discloses an overlay metrology method, comprising: illuminating a sample using an illumination source, wherein the sample includes an overlay target comprising:
a set of device features on a first layer of the sample, wherein at least a portion of the set of device features is periodic with a device period;
a first set of target features on a second layer of the sample and overlapping the set of device features, wherein the first set of target features is periodic with a first measurement period; and
a second set of target features on the second layer of the sample and overlapping the set of device features, wherein the second set of target features is periodic with a second measurement period;
a second set of device features on a third layer of the sample, wherein at least a portion of the second set of device features is periodic with the device period;
a third set of target features on a fourth layer of the sample and overlapping the second set of device features, wherein the third set of target features is periodic with a third measurement period;

 imaging the overlay target using a detector, wherein the first measurement period is selected to provide a first set of Moiré fringes visible by the detector when the target is imaged by the detector, and the second measurement period is selected to provide a second set of Moiré fringes visible by the detector when the target is imaged by the detector, wherein the third measurement period is selected to provide a third set of Moiré fringes visible by the detector when the target is imaged by the detector, wherein the fourth measurement period is selected to provide a fourth set of Moiré fringes visible by the detector when the target is imaged by the detector; and 
using a controller communicatively coupled with the detector for receiving an image of the overlay target; 
measuring relative positions of the first Moiré fringe and the second Moiré fringe in the image as an apparent overlay error; and 
determining an overlay error between the first layer of the sample and the second layer of the sample by adjusting the apparent overlay error by Moiré gain factors associated with the device period, the first measurement period, and the second measurement period.
The closest prior art, Yang et al (US 6,982,793 B1) discloses an alignment target including periodic patterns on two elements. Yang does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference claim 1, 9, 16, and 22; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-8, 10-15, and 18-21 are allowed due to their dependency of claims 1, 9, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 01/06/2022, with respect to claims 1-16 and 18-22 they have been fully considered and are persuasive.  The 35 USC § 102(a)(1) and 103 rejections of claims 1-16 and 18-22 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886